Citation Nr: 0033736	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-18 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1935 to 
October 1939, and from November 1940 to February 1946.  He 
died in July 1998, and the appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.  Upon reviewing the record, the Board is of the 
opinion that further development is warranted.  Therefore, 
the disposition of the issue of entitlement to service 
connection for the cause of the veteran's death will be held 
in abeyance pending further development by the RO, as 
requested below.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, and of the information necessary 
to complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made to 
obtain those 
      records; and
(c) describe any further action to be taken by the Secretary 
with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity (38 U.S.C.A. 
§ 5103A(c)(1)).
(b) Records of relevant medical treatment or examination of 
the claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records (38 U.S.C.A. § 
5103A(c)(2)).
(c) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes of 
paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if the evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant)-
  	(i) contains competent evidence that the claimant has a 
current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but
(iii) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Historically, a February 1989 rating decision granted service 
connection for bilateral varicose veins, and assigned a 10 
percent disability rating.  The RO granted a 30 percent 
evaluation for the veteran's service-connected varicose veins 
in April 1989.

In June 1998, the veteran filed a claim of entitlement to 
service connection for a stroke secondary to his service-
connected varicose veins.  Therein, he indicated that he was 
admitted for treatment of the disorder at Saint Alphonsus 
Hospital.

A death certificate discloses that the veteran died at age 82 
in July 1998, with the immediate cause listed as a 
cerebrovascular accident due to atrial fibrillation and 
arteriosclerotic cardiovascular disease.

At the time of the veteran's death, service connection was in 
effect for bilateral varicose veins, evaluated as 30 percent 
disabling, hemorrhoids, evaluated as noncompensably 
disabling, residuals of a fracture of the right 5th 
metatarsal, evaluated as noncompensably disabling, and 
residuals of a tonsillectomy, evaluated as noncompensably 
disabling.

The appellant filed a claim of entitlement to service 
connection for the cause of the veteran's death in August 
1998.

In February 1999, the RO requested a copy of the veteran's 
medical records from Saint Alphonsus Hospital.  In 
correspondence later that month, the hospital responded that 
it could not honor the RO's request without a signed release 
from the appellant.  The facility explained that it would 
forward a copy of these medical records once a properly 
executed authorization was submitted.

In a May 1999 private medical report, Dr. E.N. opined that 
the veteran's service-connected bilateral varicose veins 
"carried over to not only venous but arterial circulation, 
and would have a direct correlation with his ongoing vascular 
status."  He noted that the veteran was a deep sea diver, 
which "would engender significant vascular and pressure 
changes on an ongoing basis."  The physician explained that 
"[t]his, too, could correlate well with his ultimate 
evolution to stroke."  He concluded that there was "a 
correlation between [the veteran's] service-connected 
disability and his ultimate demise of vascular causes."

Following a review of the claims folder in July 1999, 
including the May 1999 opinion from Dr. E.N., a VA physician 
noted that there were no medical records relating to the 
veteran's final illness.  She explained that while it is 
possible for varicose veins to directly cause a stroke, she 
encountered such a situation only once during her 
professional career.  The examiner reported that this was 
"an exceedingly rare phenomenon and there [wa]s no evidence 
that such a scenario was operative in the veteran's 
illness."  She concluded that it was "far less likely than 
not that the veteran's varicose veins caused or contributed 
to his stroke."

Based on this evidence, a July 1999 rating decision denied 
service connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement (NOD) with this 
decision in August 1999, and submitted a substantive appeal 
(Form 9) the following month, perfecting her appeal.

A review of the claims folder reveals that relevant evidence 
in support of the appellant's claim may exist or could be 
obtained.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
pursuant to VA's duty to assist the appellant in the 
development of facts pertinent to her claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (2000), the Board 
is deferring adjudication of the issue of entitlement to 
service connection for the cause of the veteran's death 
pending a remand of the case to the RO for further 
development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding VA and private 
treatment records.  It should be further noted that whenever 
the Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

The Board further notes that the veteran described duties as 
a deep sea, "hard hat, dry suit" diver in the 1930's in 
service.  Service medical records confirm he was found fit 
for such duty.  It appears that the medical opinion from the 
private physician states this background "could correlate 
well with his ultimate evolution to stroke."  The Board, 
however, is not clear as to what the physician meant by this 
comment and particularly the degree of medical probability 
that the remote duty in deep sea diving played a role in the 
fatal event approximately 60 years later.  Therefore, the 
Board will also seek clarification of this aspect of the 
record.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to her claim, 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant may submit additional 
evidence and argument in support of her 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The RO, with any necessary assistance 
from the claimant, should write to Dr. 
E.N. and request that the physician 
indicate his opinion as to the degree of 
medical probability that the veteran's 
duties in service as a deep-sea diver in 
the late 1930's played a role in causing 
or contributing to cause death and that 
the physician provide a rational for any 
opinion offered. 

3.  In order to ensure that all relevant 
treatment records have been secured, the 
appellant should be requested to identify 
all sources of treatment that are not 
currently a part of the record.  The RO's 
attention is directed to the reference to 
private treatment at Saint Alphonsus 
Hospital in 1998.  After obtaining the 
appropriate authorization, the RO should 
attempt to obtain any such records which 
have not been previously obtained.  The 
RO is again advised that efforts to 
obtain VA records should continue until 
they are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile (38 U.S.C.A. § 
5103A(b)(3)).

4.  Following the above, the RO should 
determine whether any evidence added to 
the record warrants another VA medical 
opinion.  In this regard, if additional 
relevant evidence is added to the record, 
the RO should refer the evidence to the 
VA physician who reviewed the claims 
folder in July 1999, if she is available, 
for review and an opinion as to whether 
the additional evidence would warrant any 
change in the conclusions the physician 
reached in July 1999.  The physician 
should expressly address the degree of 
medical probability that the veteran's 
duties in service as a deep-sea diver 
played a role in causing or contributing 
to cause his death.  The rational for any 
opinion provided should be stated.

If the same physician is not available, 
this fact should be documented in the 
record and the matter should be referred 
to another appropriately qualified 
physician for an opinion as to whether 
the additional evidence would warrant any 
change in the conclusions the physician 
reached in July 1999.  The physician 
should expressly address the degree of 
medical probability that the veteran's 
duties in service as a deep-sea diver 
played a role in causing or contributing 
to cause his death.  The rational for any 
opinion provided should be stated.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the appellant.  If any 
development requested above has not been 
furnished, remedial action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.  If the appellant's 
claim remains denied, she and her 
representative should be provided with a 
Supplemental Statement of the Case.  The 
applicable response time should be 
allowed.

The case should then be returned to the Board for further 
review.  No action is required of the appellant until she is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


